   Case 5:20-cv-01654-PA-SHK Document 12 Filed 08/19/20 Page 1 of 2 Page ID #:139
                                                                                                            JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-01654 PA (SHKx)                                        Date    August 19, 2020
 Title             Kym Brooks v. T.J. Maxx of CA, LLC, et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  T. Jackson                               Not Reported                         N/A
                 Deputy Clerk                             Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                  IN CHAMBERS

       Before the Court is a Notice of Removal filed by defendants T.J. Maxx of CA, LLC and
Pamela McKnight (“Defendants”). Defendants assert this Court has jurisdiction over the action
brought against it by plaintiff Kym Brooks (“Plaintiff”) based on the Court’s diversity
jurisdiction. See 28 U.S.C. § 1332.

       Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only
over matters authorized by the Constitution and Congress. See, e.g., Kokkonen v. Guardian Life
Ins. Co., 511 U.S. 375, 377 (1994). A suit filed in state court may be removed to federal court if
the federal court would have had original jurisdiction over the suit. 28 U.S.C. § 1441(a). A
removed action must be remanded to state court if the federal court lacks subject matter
jurisdiction. 28 U.S.C. § 1447(c). “The burden of establishing federal jurisdiction is on the
party seeking removal, and the removal statute is strictly construed against removal jurisdiction.”
Prize Frize, Inc. v. Matrix (U.S.) Inc., 167 F.3d 1261, 1265 (9th Cir. 1999). “Federal jurisdiction
must be rejected if there is any doubt as to the right of removal in the first instance.” Gaus v.
Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

        In attempting to invoke this Court’s diversity jurisdiction, Defendants must prove that
there is complete diversity of citizenship between the parties and that the amount in controversy
exceeds $75,000. 28 U.S.C. § 1332. To establish citizenship for diversity purposes, a natural
person must be a citizen of the United States and be domiciled in a particular state. Kantor v.
Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir. 1983). Persons are domiciled in the
place they reside with the intent to remain or to which they intend to return. See Kanter v.
Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). For the purposes of diversity
jurisdiction, a corporation is a citizen of any state where it is incorporated and of the state where
it has its principal place of business. 28 U.S.C. § 1332(c); see also Indus. Tectonics, Inc. v. Aero
Alloy, 912 F.2d 1090, 1092 (9th Cir. 1990). The citizenship of an LLC is the citizenship of each
of its members. See Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir.
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
   Case 5:20-cv-01654-PA-SHK Document 12 Filed 08/19/20 Page 2 of 2 Page ID #:140
                                                                                                JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-01654 PA (SHKx)                                  Date   August 19, 2020
 Title          Kym Brooks v. T.J. Maxx of CA, LLC, et al.

2006) (“[L]ike a partnership, an LLC is a citizen of every state of which its owners/members are
citizens.”).

         The Notice of Removal alleges that defendant T.J. Maxx of CA, LLC “is now, and ever
since this action commenced has been, incorporated under the laws of the State of Delaware.”
(Notice of Removal ¶ 17.) “Further, . . . T.J. Maxx’s principal place of business is, and has been
at all times since this action commenced, located in the State of Massachusetts.” (Id.)
“Therefore, for purposes of diversity of citizenship, T.J. Maxx of CA, LLC is a citizen of
Delaware and Massachusetts, not a citizen of California.” (Id. ¶ 19.)

        As a limited liability company, defendant T.J. Maxx of CA, LLC’s citizenship is
determined by the citizenship of its members, which Defendants have not alleged. Specifically,
the Notice of Removal alleges T.J. Maxx of CA, LLC’s citizenship as if it were a corporation,
rather than as an LLC. As a result, Defendants have not satisfactorily alleged their own
citizenship. “Absent unusual circumstances, a party seeking to invoke diversity jurisdiction
should be able to allege affirmatively the actual citizenship of the relevant parties.” Kanter, 265
F.3d at 857. Moreover, a defendant is presumed to know the facts surrounding its own
citizenship. See, e.g., Leon v. Gordon Trucking, Inc., 76 F. Supp. 3d 1055, 1063 (C.D. Cal.
2014); Cretian v. Job1USA, Inc., No. 09-CV-770-ST, 2009 WL 4841039, at *1 (D. Or. Dec. 11,
2009) (“Defendant is presumed to know its own citizenship; indeed it is in the best position to
know it for purposes of removal.”). By failing to allege T.J. Maxx of CA, LLC’s members’
citizenship, Defendants have failed to establish their own citizenship and, therefore, this Court’s
diversity jurisdiction.

       For the foregoing reasons, Defendants have failed to satisfy their burden of showing that
diversity jurisdiction exists over this action. Accordingly, this action is hereby remanded to
Riverside Superior Court, Case No. RIC2002349, for lack of subject matter jurisdiction. See 28
U.S.C. § 1447(c).

         IT IS SO ORDERED.




CV-90 (06/04)                            CIVIL MINUTES - GENERAL                            Page 2 of 2
